Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 has been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, recites “frequency at which the first persona object is updated is based on the confidence level of the first persona object”. Without definition for “frequency” and “first persona object”, it cannot identify and structural relationship between these limitations. Therefore it is indefinite. Similar problem exists in claims 13 and 19.
Appropriate clarification and correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,331,747.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 10,331,747.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “storing, by a processor of a content management system, action tracking entries for various types of actions, the various types of actions comprising read actions, write actions and search actions” of claims 1 of Patent 10,331,747 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 9, 11, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Pat. Pub. 2010/0332500) in view of Han et al. (U.S. Pat. Pub. 2012/0079576).

Referring to claim 1, Pan et al. teaches a method for servicing requests, the method comprising: 
receiving, by a processor of a content management system, from a first client, a first request to perform an action with respect to content stored in one or more content repositories (The query may be a set of Search Terms 206 that is submitted in a request from a Client Computer System 200 to the DAFS system 202, see Pan et al., Para. 38, DAFS system 202 may be a web service which provides an API that can be accessed locally and over a network, see Pan et al., Para. 30, If the DAFS System 202 does not support providing an answer for the original search query, then a Search Database 116 may be queried (308), see Pan et al., Para. 40); 
obtaining, by the processor, a first persona object for a first user associated with the first request (Search Terms 206 may explicitly or implicitly indicate a question and the DAFS System 202 may provide an answer for the question indicated by the Search Terms 206, see Pan et al., Para. 31, finding an answer with answer patterns is then repeated for the next Snippet 222 (340). If the Snippets 222 needed for determining an answer have all been processed, then the answer candidates are ranked (356). As previously described, the Snippet(s) 222 that produces the same or nearly the same answer may have been clustered, see Pan et al., Para. 47. The behavioral data may include, but is not limited to, interactions by a user within a session with the system, interactions by multiple users with the system, interactions with the system that indicate popularity of queries, answers, links, and data, and user click popularity for URLs, see Pan et al., Para. 34. A query request may be sent to a behavioral database (504). The behavioral database may have interactions with the system by users or by users with a search system. The query request to the behavioral database may be for one or more related search queries to the search query, see Pan et al., Para. 55, a query result may be Pan et al., Para. 56), the first persona object including persona object trend information (a frequency of the determined one or more answer entities found within the set of answer candidate, see Pan et al., Para. 52) and a confidence level that specifies an effectiveness of the first persona object for the first user (a determination is made as to the confidence in the answer, see Pan et al., Para. 48. Confidence may be a score or a percentage that indicates a level of certainty that an answer candidate is the answer desired with a given search query, see Pan et al., Para. 20), wherein the object trend information is determined based on actions associated with at least one user associated with the first persona object and specifies at least one content repository of the one or more content repositories that contain objects determined to be relevant to the at least one user and objects or object types determined to be relevant to the at least one user (a frequency that answer entities (e.g. "Uncle Tom's Cabin," "1852," "Harriet Beecher Stowe," etc.) in a set of answer candidate Snippets for a search query may be determined, see Pan et al., Para. 52, Next, a frequency of the one or more answer entities found within the one or more related search queries may be determined (510). The entities found within an answer candidate Snippet may be compared to the entities found within the related search queries (e.g. search term entities), see Pan et al., Para. 57), and 
servicing the first request using the first persona object to obtain a result (the query results from querying the external database are received (618). The entities within the external database query results may then be compared to the answer candidate answer entities (620). Pan et al., Para. 63); and 
providing the result to the first client (The search results are displayed with an answer 1102 and a relevant content identifier 1104 for the answer, see Pan et al., Para. 83).
However, Pan et al. does not explicitly teach a frequency at which the first persona object is updated is based on the confidence level of the first persona object, wherein the frequency is increased when the confidence level decreases and wherein the frequency is decreased when the confidence level increases.
Han et al. teaches a frequency at which the first persona object is updated is based on the confidence level of the first persona object, wherein the frequency is increased when the confidence level decreases and wherein the frequency is decreased when the confidence level increases (when the occurrence frequency is relatively high, a lower confidence probability weight is assigned, and when occurrence frequency is relatively low, a higher confidence probability weight is assigned, see Han et al., Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al., to have a frequency at which the first persona object is updated is based on the confidence level of the first persona object, wherein the frequency is increased when the confidence level decreases and wherein the frequency is decreased when the confidence level increases, as taught by Han et al., to improve security and reliability of identity authentication (Han et al., Para. 11).

Pan et al. teaches receiving, from a second client, a second request to perform the action (The query may be a set of Search Terms 206 that is submitted in a request from a Client Computer System 200 to the DAFS system 202, see Pan et al., Para. 38, DAFS system 202 may be a web service which provides an API that can be accessed locally and over a network, see Pan et al., Para. 30, If the DAFS System 202 does not support providing an answer for the original search query, then a Search Database 116 may be queried (308), see Pan et al., Para. 40); obtaining a second persona object for a second user associated with the second request (Search Terms 206 may explicitly or implicitly indicate a question and the DAFS System 202 may provide an answer for the question indicated by the Search Terms 206, see Pan et al., Para. 31, finding an answer with answer patterns is then repeated for the next Snippet 222 (340). If the Snippets 222 needed for determining an answer have all been processed, then the answer candidates are ranked (356). As previously described, the Snippet(s) 222 that produces the same or nearly the same answer may have been clustered, see Pan et al., Para. 47); servicing the second request using the second persona object to obtain a second result (the query results from querying the external database are received (618). The entities within the external database query results may then be compared to the answer candidate answer entities (620). The confidence score may be adjusted for the answer candidate in accordance with the frequency of answer entities found within the query results from the external database (622), see Pan et al., Para. 63); and providing the second result to the second client, wherein the second result is different than the first result (The search results are displayed with an answer 1102 and a relevant content identifier 1104 for the answer, see Pan et al., Para. 83, wherein different query will have different result).

As to claim 4, Pan et al. teaches wherein the first request is a query request (a query may be received by a DAFS system 202 using an interface (300). The query may be a set of Search Terms 206 that is submitted in a request from a Client Computer System 200 to the DAFS system 202, see Pan et al., Para. 38) and wherein servicing the request comprises modifying the query request based on the first persona object (The confidence score for the answer candidate may be adjusted in accordance with the frequency of answer entities (606), see Pan et al., Para. 60, the query results from querying the external database are received (618). The entities within the external database query results may then be compared to the answer candidate answer entities (620). The confidence score may be adjusted for the answer candidate in accordance with the frequency of answer entities found within the query results from the external database (622), see Pan et al., Para. 63).

As to claim 5, Pan et al. teaches the first request is a query request (a query may be received by a DAFS system 202 using an interface (300). The query may be a set of Search Terms 206 that is submitted in a request from a Client Computer System 200 to the DAFS system 202, see Pan et al., Para. 38);
wherein servicing the first request comprises modifying a result of the query request based on the first persona object to obtain a modified result (The confidence score for the answer candidate may be adjusted in accordance with the frequency of answer entities (606), see Pan et al., Para. 60, the query results from querying the external database are received (618). The entities within the external database query results may then be compared to the Pan et al., Para. 63); 
wherein providing the result to the first client comprises providing the modified result to the first client (The search results are displayed with an answer 1102 and a relevant content identifier 1104 for the answer, see Pan et al., Para. 83).

As to claim 9, Pan et al. teaches the action modifies a confidence level associated with first persona object (The confidence score for the answer candidate may be adjusted in accordance with the frequency of answer entities (606), see Pan et al., Para. 60, the query results from querying the external database are received (618). The entities within the external database query results may then be compared to the answer candidate answer entities (620). The confidence score may be adjusted for the answer candidate in accordance with the frequency of answer entities found within the query results from the external database (622), see Pan et al., Para. 63).

As to claim 11, Pan et al. teaches wherein the confidence level is determined (The confidence score for the answer candidate may be adjusted in accordance with the frequency of answer entities (606), see Pan et al., Para. 60, the query results from querying the external database are received (618). The entities within the external database query results may then be compared to the answer candidate answer entities (620). The confidence score may be adjusted for the answer candidate in accordance with the frequency of answer entities found Pan et al., Para. 63), at least in part, using an action tracking entry associated with a second user and wherein the second user is associated with the first persona object (a query result may be received from the behavioral database (506). The query result may have one or more related queries for the search query. One or more search term entities may be determined from the query result with the one or more related search queries (508), see Pan et al., Para. 56. The search results are displayed with an answer 1102 and a relevant content identifier 1104 for the answer, see Pan et al., Para. 83).

Referring to claim 13, Pan et al. teaches a non-transitory computer readable medium (computer-readable storage medium, see Pan et al., Para. 91) comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for servicing requests, the method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 15 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 5 rejection.

Referring to claim 19, Pan et al. teaches a system, comprising: 
a content repository storing a plurality of objects, wherein the plurality of objects comprises a persona object (The behavioral data may include, but is not limited to, interactions by a user within a session with the system, interactions by multiple users with the system, interactions Pan et al., Para. 34); 
a content management system coupled to the content repository, the content management system including a processor and a memory (see Pan et al., FIG. 13) to store instructions that are executable by the processor to: 
receive, from a client, a request to perform an action with respect to content stored in the content repository (The query may be a set of Search Terms 206 that is submitted in a request from a Client Computer System 200 to the DAFS system 202, see Pan et al., Para. 38, DAFS system 202 may be a web service which provides an API that can be accessed locally and over a network, see Pan et al., Para. 30, If the DAFS System 202 does not support providing an answer for the original search query, then a Search Database 116 may be queried (308), see Pan et al., Para. 40); 
obtain a persona object for a first user associated with the request, the persona object (Search Terms 206 may explicitly or implicitly indicate a question and the DAFS System 202 may provide an answer for the question indicated by the Search Terms 206, see Pan et al., Para. 31, finding an answer with answer patterns is then repeated for the next Snippet 222 (340). If the Snippets 222 needed for determining an answer have all been processed, then the answer candidates are ranked (356). As previously described, the Snippet(s) 222 that produces the same or nearly the same answer may have been clustered, see Pan et al., Para. 47. The behavioral data may include, but is not limited to, interactions by a user within a session with the system, interactions by multiple users with the system, interactions with the system that indicate popularity of queries, answers, links, and data, and user click popularity for URLs, see Pan et al., Para. 34. A query request may be sent to a behavioral database (504). The behavioral database may have interactions with the system by users or by users with a search system. The query request to the behavioral database may be for one or more related search queries to the search query, see Pan et al., Para. 55, a query result may be received from the behavioral database (506). The query result may have one or more related queries for the search query. One or more search term entities may be determined from the query result with the one or more related search queries (508), see Pan et al., Para. 56) including persona object trend information (a frequency of the determined one or more answer entities found within the set of answer candidate, see Pan et al., Para. 52) and a confidence level that specifies an effectiveness of the persona object for the first user (a determination is made as to the confidence in the answer, see Pan et al., Para. 48. Confidence may be a score or a percentage that indicates a level of certainty that an answer candidate is the answer desired with a given search query, see Pan et al., Para. 20), wherein the object trend information is determined based on actions associated with at least one user associated with the persona object and specifies at least one content repository that contains objects determined to be relevant to the at least one user and objects or object types determined to be relevant to the at least one user (a frequency that answer entities (e.g. "Uncle Tom's Cabin," "1852," "Harriet Beecher Stowe," etc.) in a set of answer candidate Snippets for a search query may be determined, see Pan et al., Para. 52, Next, a frequency of the one or more answer entities found within the one or more related search queries may be determined (510). The entities found within an answer candidate Snippet may be compared to the entities found within the related search queries (e.g. search term entities), see Pan et al., Para. 57); 
provide the result to the client (The search results are displayed with an answer 1102 and a relevant content identifier 1104 for the answer, see Pan et al., Para. 83).
However, Pan et al. does not explicitly teach
update the persona object with a frequency based on the confidence level of the persona object, wherein the frequency is increased when the confidence level decreases and wherein the frequency is decreased when the confidence level increases.
Han et al. teaches update the persona object with a frequency based on the confidence level of the persona object, wherein the frequency is increased when the confidence level decreases and wherein the frequency is decreased when the confidence level increases (when the occurrence frequency is relatively high, a lower confidence probability weight is assigned, and when occurrence frequency is relatively low, a higher confidence probability weight is assigned, see Han et al., Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al., to have update the persona object with a frequency based on the confidence level of the persona object, wherein the frequency is increased when the confidence level decreases and wherein the frequency is decreased when the confidence level increases, as taught by Han et al., to improve security and reliability of identity authentication (Han et al., Para. 11).

Claims 2, 6-8, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Pat. Pub. 2010/0332500) in view of Han et al. (U.S. Pat. Pub. Athsani et al. (U.S. Pat. Pub. 2010/0250578).

As to claim 2, Pan et al. as modified does not explicitly teach creating an action tracking entry associated with the action; updating the first persona object based, at least in part, on the action tracking entry.
However, Athsani et al. teaches creating an action tracking entry associated with the action (recording the activity. The activity may include not only the user search operations themselves, but also user actions after a search is completed, see Athsani et al., Para. 24); updating the first persona object based, at least in part, on the action tracking entry (tracking of the information of the system operations before and after the search results are generated may be used to update profile information, see Athsani et al., Para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al. as modified, to have creating an action tracking entry associated with the action; updating the first persona object based, at least in part, on the action tracking entry, as taught by Athsani et al., to reduce the confusion associated with the large degree of content (Athsani et al., Para. 5).

As to claim 6, Pan et al. as modified does not explicitly teach modifying the result comprises modifying a ranking of objects in the result using the first persona object and an implicit ranking associated with at least one of the objects in the result.
Athsani et al. teaches modifying the result comprises modifying a ranking of objects in the result using the first persona object and an implicit ranking associated with at least one of the objects in the result (the search system 100 may be operative to filter or refine search assist and search query results by surfacing query subject matter expert type advice. Upon selection, the search system 100 may be operative to filter or re-rank the original search results. Thereupon, in the embodiment illustrated in FIG. 3, the method is complete, see Athsani et al., Para. 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al. as modified, to have modifying the result comprises modifying a ranking of objects in the result using the first persona object and an implicit ranking associated with at least one of the objects in the result, as taught by Athsani et al., to reduce the confusion associated with the large degree of content (Athsani et al., Para. 5).

As to claim 7, Pan et al. as modified teaches the implicit ranking is determined, at least in part, using an action tracking entry associated with the first user (For example, the search system 100 may select from a list of system-generated recommended profiles for the user 124 based on the user preferences, search behavior, and query profile. Without limitation, the list of system-generated recommended profiles may also be presented to the user 124 for selection. [0053] The remaining steps of the method illustrated in FIG. 3 include combining the input received from the user, the query category and the profile information to form a refined query, step 168; using the refined query to return a refined set of profile-based search results, Athsani et al., Para. 53 and 54), and is stored in the at least one of the objects (this profile information may be stored in the profile data database 110, See Athsani et al., Para. 44).

As to claim 8, Pan et al. as modified teaches the implicit ranking is determined, at least in part, using an action tracking entry associated with a second user, wherein the second user is associated with the first persona object (the search system 100 may be operative to filter or refine search assist and search query results by surfacing query subject matter expert type advice. Upon selection, the search system 100 may be operative to filter or re-rank the original search results. Thereupon, in the embodiment illustrated in FIG. 3, the method is complete, see Athsani et al., Para. 53. FIG. 5 illustrates a sample display 200 providing for profile information. The user may manually elect predefined, comparable or divergent query profiles to filter search results and get search assist/query recommendations. As illustrated in the sample display 200, the user may be presented with profile recommendations, such as being based on tracking of user activity, user preferences, search behavior and/or query profile, see Athsani et al., Para. Athsani et al., Para. 44).
	
As to claim 12, Pan et al. as modified does not explicitly teach the first persona object is associated with a plurality of users and wherein the first user is one of the plurality of users.
However, Athsani et al. teaches the first persona object is associated with a plurality of users and wherein the first user is one of the plurality of users (a list of system-generated recommended profiles for the user 124 based on the user preferences, search behavior, and query profile, see Athsani et al., Para. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al. as modified, to have the first persona object is associated with a plurality of users and wherein the first user is one of the plurality of users, as taught by Athsani et al., to reduce the confusion associated with the large degree of content (Athsani et al., Para. 5).

Claim 14 is rejected under the same rationale as stated in the claim 2 rejection.

As to claim 17, Pan et al. as modified does not explicitly teach modifying a ranking of objects in the result using the first persona object and an implicit ranking associated with at least one of the objects in the result, wherein the implicit ranking is stored in the at least one of the objects.
Athsani et al. teaches modifying the result comprises modifying a ranking of objects in the result using the first persona object and an implicit ranking associated with at least one of the objects in the result (the search system 100 may be operative to filter or refine search assist and search query results by surfacing query subject matter expert type advice. Upon selection, the search system 100 may be operative to filter or re-rank the original search results. Thereupon, in the embodiment illustrated in FIG. 3, the method is complete, see Athsani et al., Para. 53), wherein the implicit ranking is stored in the at least one of the objects (this profile information may be stored in the profile data database 110, See Athsani et al., Para. 44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al. as modified, to have modifying the result comprises modifying a ranking of objects in the result using the first persona object and an implicit ranking associated with at least one of the objects in the result, wherein the implicit ranking is stored in the at least one of the objects, as taught by Athsani et al., to reduce the confusion associated with the large degree of content (Athsani et al., Para. 5).

Claim 20 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Pat. Pub. 2010/0332500) in view of Han et al. (U.S. Pat. Pub. 2012/0079576) as applied to claims 1, 3-5, 9, 11, 13, 15, 16 and 19 above, and in further view of Calbucci et al. (U.S. Pat. Pub. 2005/0131872).

As to claim 10, Pan et al. teaches the confidence level is determined, at least in part, using an action tracking entry associated with the first user (a query result may be received from the behavioral database (506). The query result may have one or more related queries for the search query. One or more search term entities may be determined from the query result with the one or more related search queries (508), see Pan et al., Para. 56).
However, Pan et al. as modified does not explicitly teach the object stored in the content repository was previously obtained from the first user based on the first persona object.
Calbucci et al. teaches the object stored in the content repository was previously obtained from the first user based on the first persona object (Queries that seek results similar to the queries whose results were cached are directed first to the appropriate cache, see Calbucci et al., Para. 30, in addition to teaching from Pan et al. and Han et al.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al. as modified, to have the object stored in the content repository was previously obtained from the first user based on the first persona object, as taught by Calbucci et al., to provide results to popular queries quickly (Calbucci et al., Para. 30).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Pat. Pub. 2010/0332500) in view of Han et al. (U.S. Pat. Pub. 2012/0079576) as applied to claims 1, Ransil et al. (U.S. Pat. Pub. 2014/0324881).

As to claim 18, Pan et al. teaches the first request is a query request (a query may be received by a DAFS system 202 using an interface (300). The query may be a set of Search Terms 206 that is submitted in a request from a Client Computer System 200 to the DAFS system 202, see Pan et al., Para. 38).
Pan et al. as modified does not explicitly teach servicing the first request comprises determining a target content repository for the query request; and issuing the query request only to the target content repository.
Ransil et al. teaches servicing the request comprises determining a target content repository for the query request; and issuing the query request only to the target content repository (determine one or more target storage nodes for each storage request and forward the storage requests to the determined target storage nodes, see Ransil et al., Claim 82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Pan et al. as modified, to have servicing the request comprises determining a target content repository for the query request; and issuing the query request only to the target content repository, as taught by Ransil et al., to provide efficient execution of a client-submitted query against all storage nodes 370 (Ransil et al., Para. 365).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168